                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 ONA HULL

                  PLAINTIFF

 v.                                                      CIVIL ACTION NO. ___________
                                                                           3:18-cv-772-GNS
 THE RAWLINGS COMPANY LLC                                ELECTRONICALLY FILED


                  DEFENDANT.

                            THE RAWLINGS COMPANY LLC’S
                            FED. R. CIV. P. 7.1(a) DISCLOSURE

        The Rawlings Company LLC, for its Fed. R. Civ. P. 7.1(a) disclosure, states that it does

not have a parent corporation and no publicly held corporation owns more than 10% of its stock.

                                               /s/ Shannon Antle Hamilton
                                               Shannon Antle Hamilton
                                               STITES & HARBISON, PLLC
                                               400 West Market Street, Suite 1800
                                               Louisville, KY 40202
                                               Telephone: 502-587-3400
                                               shamilton@stites.com

                                               and

                                               Ashley O. Hopkins
                                               STITES & HARBISON, PLLC
                                               250 West Main Street, Suite 2300
                                               Lexington, KY 40507-1758
                                               Telephone: (859) 226-2300
                                               ahopkins@stites.com

                                               COUNSEL FOR DEFENDANT




1260466:1:LOUISVILLE
                                CERTIFICATE OF SERVICE

        I hereby certify that on November 26, 2018, I electronically filed the foregoing with the
clerk of the Court by using the CM/ECF system, and mailed a copy, postage pre-paid, U.S. Mail,
to the following:

          Robyn Smith
          P. Stewart Abney
          Soha Saiyed
          Jeremiah Reece
          Kelly Parry
          Abney Law Office, PLLC
          624 W. Main St., 5th floor
          Louisville, KY 40202

                                             /s/ Shannon Antle Hamilton
                                             Counsel for Defendant




1260466:1:LOUISVILLE
